                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK

TYLER FIRE EQUIPMENT, LLC, AND TYLER FIRE
EQUIPMENT SERVICE CORP.,

                                 Plaintiffs,
                        -vs-

OSHKOSK CORP., PIERCE MANUFACTURING,
INC., HIGH PEAKS FIRE APPARATUS, LLC, AN-
THONY M. MASTROBATTISTA individually and as
President of High Peaks Fire Apparatus, LLC, DA-
VID MCALICE, individually and as Regional Vice
President of Pierce Manufacturing, Inc., and DAN-
IEL A. OLSZANSKI, individually and as Vice Presi-
                                                           DECISION AND ORDER
dent of High Peaks Fire Apparatus, LLC,
                                                               14-CV-6513-CJS
                                 Defendants;


DAVID McALICE, individually and as Regional Vice
President of Pierce Manufacturing, Inc., and
PIERCE MANUFACTURING, INC.,

                          Counter-Claimants,

                        -vs-

TYLER FIRE EQUIPMENT, LLC, AND TYLER FIRE
EQUIPMENT SERVICE CORP.,

                          Counter-Defendants.



                                 APPEARANCES
For Plaintiffs/Counter-Defendants:             Robert Zarco, Esq.
                                               Gabriel Estadella, Esq.
                                               Himanshu M. Patel, Esq.
                                               Zarco Einhorn Salkowski & Brito, P.A.
                                               100 S.E. 2nd Street, 27th Floor
                                               Miami, FL 33131
                                               (305) 374-5418
                                               Donald W. O’Brien, Jr., Esq.
                                               Woods Oviatt Gilman LLP
                                               700 Crossroads Building
                                               Two State Street
                                               Rochester, NY 14614
                                               (585) 987-2810

  For Defendants/Counter-Claimants Pierce      Carl J. Chiappa, Esq.
  Manufacturing, Inc.; David McAlice, indi-    John J. Sullivan, Esq.
  vidually and as Regional Vice President of   Hogan Lovells US LLP
  Pierce Manufacturing, Inc.:                  875 Third Avenue
                                               New York, NY 10022
                                               (212) 918-3000

  For Defendant High Peaks Fire Apparatus,     Jeffrey A. Siegel, Esq.
  LLC; Anthony M. Mastrobattista individu-     O’Connell & Aronowitz, P.C.
  ally and as President of High Peaks Fire     54 State Street
  Apparatus, LLC:                              Albany, NY 12207-1885
                                               (518) 462-5601

                                               Paul A. Feigenbaum, Esq.
                                               Mazzotta Siegel & Vagianelis, P.C.
                                               9 Washington Square
                                               Albany, NY 12205
                                               (518) 452-0941

                                     INTRODUCTION
      Siragusa, J. This case is before the Court on four motions: (1) a motion seeking

summary judgment filed on February 15, 2018, ECF No. 118, by Pierce Manufacturing,

Inc. (“Pierce”) and David McAlice (“McAlice”) (collectively the “Pierce defendants”);

(2) Pierce’s and McAlice’s application to exclude opinion testimony by Brian Hedges, Apr.

5, 2018, ECF No. 126; and two motions by plaintiffs Tyler Fire Equipment Service Corp.

and Tyler Fire Equipment, LLC, (collectively “Tyler”) for extensions of time to file a re-

sponse to the motion to exclude Brian Hedges’ testimony, ECF No. 129, filed on April 10,

and ECF No. 130 filed on April 11.




                                      Page 2 of 15
       For the reasons stated below, the Court grants summary judgment to Pierce and

McAlice, and denies as moot the Pierce defendants’ motion to exclude testimony and

Tyler’s motions for extensions of time.

                                     BACKGROUND
       Tyler commenced this action by filing a complaint on September 5, 2014, ECF

No. 1, and filed a second amended complaint on May 3, 2016, ECF No. 76, which is now

the operative pleading.

       The Second Amended Complaint (hereinafter “complaint”) alleges the following

causes of action against the moving defendants: (I) a violation of the Automobile Dealers’

Day in Court Act, 15 U.S.C. §§ 1221–26 (2014); (III & IV) breach of contract; and (V)

tortious interference with existing contractual relations, all arising out of the Pierce de-

fendants’ allegedly unlawful and fraudulent conduct toward Tyler concerning the market-

ing, sale, and service of fire and rescue trucks and related goods and equipment in the

States of New York and Pennsylvania.

                                STATEMENT OF FACTS
       Both sides have submitted statements of fact, which the Court summarizes below,

while noting any disagreements between them. Pierce manufactures fire trucks and as-

sociated equipment, and Tyler is one of its dealers. Tyler Fire Equipment, LLC (“TFE”)

and Pierce were signatories to a dealer agreement dated May 1, 2000. TFE had been a

dealer for Pierce since 1977. Tyler Fire Equipment Service, LLC (“Tyler Equip. Service”)

was never a party to a dealer agreement with Pierce.

       TFE’s territory included several counties in New York State, Pierce’s biggest mar-

ket for fire equipment. In 2008, Pierce removed five counties from TFE’s territory, and by

2011, had identified TFE as a poorly performing dealer. TFE disputed that it was



                                          Page 3 of 15
performing poorly. At a meeting in 2011, Wayne Tyler, one of the owners of Tyler, spoke

with Bobby Williams (“Williams”), a principle in Pierce, about finding a buyer for the busi-

ness. They discussed some potential buyers: William O’Connor, Glick Fire Equipment

Company, and Tim Olley.

Confidentiality Agreement
       In May 2011, McAlice signed a confidentiality agreement, drafted by TFE, which

Tyler interpreted as being signed in McAlice’s capacity as an officer of Pierce, thus bind-

ing Pierce in addition to McAlice individually. The confidentiality agreement, which was

included with Pierce’s statement of facts as Exhibit 20, precluded Pierce from divulging

that “discussions are taking place concerning a possible acquisition of [Tyler] by

[Pierce]….” However, Pierce never considered obtaining Tyler. The confidentiality agree-

ment also required Pierce to “hold in confidence all information received from [Tyler]

which is marked ‘confidential’ or ‘proprietary’ or which, being of a nature not readily so

marked, is designated by written notice to be of a confidential nature….” Ex. 20 ¶ 2 (em-

phasis added).

Information Tyler Was Required to Provide Pierce per the Dealership Agreement
       The dealership agreement between TFE and Pierce required that TFE provide

Pierce with data about its customers, sales, proposals, service, and employees. Pierce

did not consider that information as being covered by the confidentiality agreement and

contends that Tyler never provided “any documents marked or designated in writing as

‘Confidential’” pursuant to the confidentiality agreement. Tyler disputes this claim, stating

that in response to an interrogatory, it identified the information it provided to Pierce pur-

suant to the confidentiality agreement. That information is identified in interrogatory four

as follows:



                                        Page 4 of 15
      4. Identify all Confidential Information You provided to the Pierce Defend-
      ants pursuant to the Confidentiality Agreement as alleged in Paragraph 29
      of Your Complaint, including but not limited to any service contracts, pur-
      chase orders, and customer lists You allege were provided to McAlice, as
      described in Paragraph 164 of Your Complaint.

      RESPONSE: Plaintiffs object to this Interrogatory to the extent that it mis-
      characterizes the allegations of the Complaint, to wit, Paragraph 29 refers
      to an agreement to furnish Confidential Information and does not discuss
      the exchange of such information. Notwithstanding and without waiving the
      foregoing objection, Plaintiffs state as follows:

      Plaintiffs provided Pierce and in particular, McAlice, with Confidential Infor-
      mation regarding the operation of Plaintiffs’ business, including but not lim-
      ited to, all sales information regarding any and all ongoing sales negotia-
      tions with current customers, and all service history and service plans with
      current service customers whether they signed a service contract or main-
      tained an on-going service relationship with Plaintiffs without a contract both
      historical and up to date. In addition, Plaintiffs provided weekly and monthly
      updates to McAlice regarding sales and service agreements. Pierce and
      McAlice also had access to Plaintiffs’ confidential business information
      through the PULSE program.

      Further, Pierce and McAlice regularly contacted Plaintiffs’ field sales people
      and sales manager Steve Anderson to investigate current sales negotia-
      tions and pending customer orders.

      In addition to the foregoing, Plaintiffs provided Pierce and McAlice with in-
      formation regarding the sale of their businesses pursuant to Paragraph 1 of
      the Confidentiality Agreement. Such information-included the status-of ne-
      gotiations-with potential-buyers.

      Pursuant to FRCP 33(d), Plaintiffs will produce or make available for copy-
      ing, at Pierce’s expense, non-privileged documents evidencing the ex-
      change of such Confidential Information.

Def.s’ Ex. 18, Interrog. 4, ECF No. 120-19.

      Notwithstanding the above, Tyler concedes that “No one from Pierce ever revealed

any information marked or designated in writing as ‘Confidential’ under the Confidentiality

Agreement to any third party.” Def.s’ Statement of Facts ¶ 20; Tyler’s Counter-Statement

of Facts ¶ 20.




                                       Page 5 of 15
        Tyler also concedes that neither Pierce nor McAlice ever discussed Tyler’s nego-

tiations with Municipal Equipment Services, Churchville, or O’Connor, with any third par-

ties. Pierce first learned from Daniel Olszanski (“Olszanski”), that he was in discussions

to purchase Tyler, and on October 30, 2013, Tyler presented a written offer to Olszanski

and Anthony M. Mastrobattista (“Mastrobattista”) for the apparatus segment of Tyler. 1

        The parties relate that rumors of Tyler’s impending change of ownership started

circulating in August 2013, when two of Tyler’s employees left, citing the rumor that Tyler

was closing as their reason. At about the same time, other employees left or were fired,

but no mass exodus resulted. Tyler started receiving calls from vendors asking whether

Tyler would remain in business or was being sold.

        Pierce had sent calendars to Tyler’s customers and those calendars did not show

Tyler as the vendor, but rather a different dealer. This created confusion among Tyler’s

customers as to whether Tyler was remaining in business. By December 31, 2013, Ol-

szanski told Tyler employees that he and Mastrobattista were potential buyers of the com-

pany.

        On January 16, 2014, McAlice told Tyler that he would be traveling to certain fire

departments in the Adirondacks with Olszanski, and that one of the purposes of the trip

was to address concerns raised by the Salem and Plattsburgh District 3 fire departments

about possible changes in their dealer representation. Tyler admits it knew Olszanski, a

Tyler employee, would be accompanying McAlice, but not as a representative of High

Peaks Fire Apparatus, LLC. Prior to McAlice’s visit with the Salem Fire Department,



        1
          Olszanski and Mastrobattista formed High Peaks Fire Apparatus, LLC, for the potential
acquisition.


                                         Page 6 of 15
Olszanski had told Joe Weaver of that department that he and Mastrobattista were po-

tential buyers of TFE. TFE acted as the intermediary for a sale of competing fire equip-

ment in 2013. The trucks sold were similar to Pierce trucks.

       Tyler Equip. Service’s contracts with its customers were terminable without cause

by either party. Further, they were not exclusive, and TFE was unaware of the identity of

Tyler Equip. Service’s customers. No Tyler Equip. Service customers breached their con-

tracts with the company, although Tyler Equip. Service asserts that they did not renew

their service contracts.

                                    STANDARD OF LAW
       Summary judgment may not be granted unless Athe pleadings, depositions, an-

swers to interrogatories, and admissions on file, together with the affidavits, if any, …

demonstrate the absence of a genuine issue of material fact,” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986), and “the movant is entitled to judgment as a matter of law,”

Fed. R. Civ. P. 56(a) (2015). “In moving for summary judgment against a party who will

bear the ultimate burden of proof at trial, the movant may satisfy this burden by pointing

to an absence of evidence to support an essential element of the nonmoving party’s

claim.@ Gummo v. Village of Depew, 75 F.3d 98, 107 (2d Cir. 1996) (citation omitted).

       The burden then shifts to the non-moving party to demonstrate specific facts show-

ing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

250 (1986). To do this, the non-moving party must present evidence sufficient to support

a jury verdict in its favor. Id. at 249. A[F]actual issues created solely by an affidavit crafted

to oppose a summary judgment motion are not >genuine= issues for trial.@ Hayes v. N.Y.

City Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996). Summary judgment is appropriate

only where, Aafter drawing all reasonable inferences in favor of the party against whom


                                          Page 7 of 15
summary judgment is sought, no reasonable trier of fact could find in favor of the

non-moving party.@ Leon v. Murphy, 988 F.2d 303, 308 (2d Cir. 1993). The parties may

only carry their respective burdens by producing evidentiary proof in admissible form.

Fed. R. Civ. P. 56(c)(1). The underlying facts contained in affidavits, attached exhibits,

and depositions, must be viewed in the light most favorable to the non-moving party.

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

                                              ANALYSIS
Pierce Did Not Violate the Operative Terms of the Confidentiality Agreement (Count
III of the Second Amended Complaint)
         Tyler argues that ambiguities in the confidentiality agreement signed with Pierce 2

require extrinsic evidence, with interpretation then falling to the factfinder. The first para-

graph of the confidentiality agreement states that Tyler will supply confidential information

to Pierce

         [A]ll on the following conditions:

         1. The Undersigned shall not disclose the fact that discussions are taking
         place concerning a possible acquisition of the Company by the Undersigned
         unless the failure to disclose would, in the opinion of the Undersigned’s
         counsel constitute a violation of any law, regulation or rule, or subject the
         Undersigned to civil or criminal liability.

         2. The Undersigned agrees that from the date hereof, it will hold in confi-
         dence all information received from the Company which is marked “confi-
         dential” or “proprietary” or which, being of a nature not readily so marked, is
         designated by written notice to be of a confidential nature, (“Information”),
         and that the Information shall be used only for the contemplated purpose
         and shall not be disclosed to any third party. This shall be in effect until
         assigns or after sale of company to hold all information confidential.

Confidentiality Agreement attached as Ex. 20 to ECF No. 120. The reference to “the Un-

dersigned” is a reference to Dave McAlice of Pierce Mfg., Inc. The agreement was drafted


         2
             McAlice signed the agreement and Tyler argues that by doing so, he bound Pierce to its
terms.


                                             Page 8 of 15
by an agent of Tyler’s and presented to McAlice who signed it unedited. 3

       Tyler raises the issue of apparently contradictory language in two “whereas”

clauses preceding the numbered paragraphs. Tyler argues that paragraph one conflicts

with the two whereas clauses thereby setting up an ambiguity for resolution by the fact-

finder at trial. “However, statements in a whereas clause, even if in conflict with other

provisions of the same contract, do not create rights beyond those arising from the con-

tract’s operative terms.” Matter of Legion of Christ, Inc. v. Town of Mount Pleasant, 151

A.D.3d 858, 860 (N.Y. App. Div. 2nd Dep’t 2017) (citations omitted). “[A]n expression of

intent in a ‘whereas’ clause of an agreement between two parties may be useful as an

aid in construing the rights and obligations created by the agreement, but it cannot create

any right beyond those arising from the operative terms of the document.” Genovese Drug

Stores, Inc. v. Conn. Packing Co., 732 F.2d 286, 291 (2d Cir. 1984).

       Tyler cites to Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76 (2d

Cir. 2002) in support of its argument that the conflict between the whereas clauses and

paragraph one creates an ambiguity. That case is distinguishable, however. In Int’l Multi-

foods Corp, the contract provisions that created an ambiguity were in the main body of

the contract, causing the Second Circuit to find that: “Although the caption and the content

of Clauses 6.1 and 6.3 support Multifoods’ argument, several other aspects of the lan-

guage of the War Exclusion Clause bolster CU’s position that Clause 6.2 excludes even

peacetime seizures, and at a minimum suggest the existence of an ambiguity.” Id. at 85–




       3
         If the Court did find ambiguities, it could consider extrinsic evidence, bearing in mind that
“the court should apply the interpretative rule that ambiguities in a contract are ordinarily con-
strued against the drafter.” Chiquita Int’l Ltd. v. Liverpool & London S.S. Prot. & Indem. Ass’n, 124
F. Supp. 2d 158, 164 (S.D.N.Y. 2000).


                                            Page 9 of 15
86. Here, the Court must construe the contract’s meaning by the plain language of its

operative terms. Contrary to Tyler’s argument, the first paragraph prohibits disclosure by

Pierce or its agent of any discussions taking place for the purchase of Tyler by Pierce and

the language in the “whereas” clauses do not alter the plain meaning of paragraph one.

       The confidentiality agreement also prohibited Pierce or its agent from disclosing

information provided by Tyler and marked as confidential. Ex. 20 ¶ 2. Pierce contends

that Tyler never provided it with information that fits within the second paragraph of the

confidentiality agreement. Tyler, on the other hand, asserts it “provided confidential infor-

mation to Mr. McAlice as set forth in its response to Interrogatory 4.” Tyler Statement of

Facts ¶ 19 (citing to Defendants’ App Ex. 18 at Interrogatory 4). Interrogatory 4 states the

following:

       4. Identify all Confidential Information You provided to the Pierce Defend-
       ants pursuant to the Confidentiality Agreement as alleged in Paragraph 29
       of Your Complaint, including but not limited to any service contracts, pur-
       chase orders, and customer lists You allege were provided to McAlice, as
       described in Paragraph 164 of Your Complaint.

       RESPONSE: Plaintiffs object to this Interrogatory to the extent that it mis-
       characterizes the allegations of the Complaint, to wit, Paragraph 29 refers
       to an agreement to furnish Confidential Information and does not discuss
       the exchange of such information. Notwithstanding and without waiving the
       foregoing objection, Plaintiffs state as follows:

       Plaintiffs provided Pierce and in particular, McAlice, with Confidential Infor-
       mation regarding the operation of Plaintiffs’ business, including but not lim-
       ited to, all sales information regarding any and all ongoing sales negotia-
       tions with current customers, and all service history and service plans with
       current service customers whether they signed a service contract or main-
       tained an on-going service relationship with Plaintiffs without a contract both
       historical and up to date. In addition, Plaintiffs provided weekly and monthly
       updates to McAlice regarding sales and service agreements. Pierce and
       McAlice also had access to Plaintiffs’ confidential business information
       throngh the PULSE program. Further, Pierce and McAlice regularly con-
       tacted Plaintiffs’ field sales people and sales manager Steve Anderson to
       investigate current sales negotiations and pending customer orders.



                                       Page 10 of 15
       In addition to the foregoing, Plaintiffs provided Pierce and McAlice with in-
       formation regarding the sale of their businesses pursuant to Paragraph 1 of
       the Confidentiality Agreement. Such information-included the status of ne-
       gotiations with potential buyers. Pursuant to FRCP 33(d), Plaintiffs will pro-
       duce or make available for copying, at Pierce’s expense, non-privileged
       documents evidencing the exchange of such Confidential Information.

       Tyler’s response does not indicate that any of the confidential information provided

by it to Pierce was “marked ‘confidential’ or ‘proprietary’ or which, being of a nature not

readily so marked, is designated by written notice to be of a confidential nature….” Con-

fidentiality Agreement ¶ 2 (emphasis added). Pierce has shown that Tyler will be unable

to prove that Pierce violated the operative terms of the Confidentiality Agreement. Pierce

is, therefore, entitled to judgment on that claim.

The Automobile Dealer’s Day in Court Act Is Not Applicable to The Relationship
Between Tyler and Pierce (Count I of the Second Amended Complaint)
       The Automobile Dealer’s Day in Court Act (“ADDCA”), 15 U.S.C. §§ 1221–25, “is

an attempt to equalize, at least to some extent, the economic advantages which automo-

bile manufacturers have over their dealers.” Hanley v. Chrysler Motors Corp., 433 F.2d

708, 710 (10th Cir. 1970). Tyler argues that the Act applies to the relationship between

him and Pierce and that Pierce violated the Act’s good faith provisions. Pierce contends

that the Act is inapplicable to the agreement between a fire truck manufacturer and a

dealer in fire trucks, such as the relationship between Pierce and Tyler.

       ADDCA defines “automobile manufacturer” as a business enterprise “engaged in

the manufacturing or assembling of passenger cars, trucks, or station wagons….” 15

U.S.C. § 1221(a). The Act does not further define “trucks.” Several courts have analyzed

the Act’s application to various motor vehicles, such as motor homes, dump trucks, mo-

torcycles, and snowmobiles, finding they all did not qualify as “passenger cars, trucks, or

station wagons.” W. Michael Garner, Franchise Distribution Law and Practice (Oct. 2018


                                        Page 11 of 15
update), § 14:6 (“the Act excludes snowmobiles, motorcycles, motor homes, construction

equipment and articulated dump trucks”) (footnotes omitted). As originally drafted,

ADDCA “included ‘other automotive vehicles’ in addition to cars, trucks, and station wag-

ons. The deletion was made in order to exclude ‘transactions involving buses, tractors,

motorcycles, and other transportation vehicles propelled by power.’” Id.

       A statute should be interpreted according to the plain meaning of its words. Tyler

v. Douglas, 280 F.3d 116, 123 (2d Cir.2001), cert. denied, 536 U.S. 906 (2002). Both

parties have argued that the Court should also apply the canon of noscitur a sociis. 4 The

Supreme Court explained this canon in Yates v. United States, 135 S. Ct. 1074 (2015), stat-

ing:

       As explained in Gustafson v. Alloyd Co., 513 U.S. 561, 575, 115 S. Ct. 1061,
       131 L.Ed.2d 1 (1995), we rely on the principle of noscitur a sociis—a word
       is known by the company it keeps—to “avoid ascribing to one word a mean-
       ing so broad that it is inconsistent with its accompanying words, thus giving
       unintended breadth to the Acts of Congress.” (internal quotation marks omit-
       ted). See also United States v. Williams, 553 U.S. 285, 294, 128 S. Ct. 1830,
       170 L.Ed.2d 650 (2008) (“a word is given more precise content by the neigh-
       boring words with which it is associated”).

Yates, 135 S. Ct. 1074, 1085. In ADDCA, the words at issue are, in context: “passenger

cars, trucks, or station wagons.” Because Congress used “passenger” to modify “cars,”

and used “station wagons” after “trucks,” and based on the synopsis of legislative history

about the original draft of the bill, the Court concludes that it was Congress’ intent for

ADDCA to apply only to trucks that are analogous to passenger cars and station wagons.

That interpretation would necessarily exclude fire trucks, which are more analogous to



       4
         Latin for “it is known by its associates.” NOSCITUR A SOCIIS, Black's Law Dictionary
(10th ed. 2014).




                                       Page 12 of 15
the types of vehicles other courts have held are excluded from coverage under the Act.

       Tyler posited at oral argument that in email correspondence, a Pierce employee

referred to “fire apparatus” as “fire trucks,” and in a responsive email from another Pierce

officer is a caution that Pierce needs to be careful because the New York dealer laws are

strict. Tyler’s counsel argued that this shows even Pierce knew that fire trucks were in-

cluded in ADDCA. The Court is unpersuaded. Consequently, Pierce is entitled to judg-

ment on Count I of the second amended complaint.

Tyler Equip. Services Tortious Interference with Contract Claim (Count V of the
Second Amended Complaint)
       The parties agree that all the contracts Tyler Equp. Services used were terminable

at will by either party. New York law is clear: “A contract terminable at will cannot be the

basis for a tortious interference with contract claim.” AIM Int’l Trading, L.L.C. v. Valcucine

S.p.A., No. 02 CIV. 1363 (PKL), 2003 WL 21203503, at *5 (S.D.N.Y. May 22, 2003) (ci-

tations omitted). Therefore, on this claim, Pierce is also entitled to judgment.

Breach of the Dealership Agreement (Count IV of the Second Amended Complaint)
       Tyler alleges that Pierce breached the dealership agreement between the two by

failing to fulfill its obligation to provide annual service standards for review and acceptance

and unreasonably withholding consent to transfer its interest in the dealership agreement

to another party.

       In his deposition, Wayne Tyler, the owner of Tyler, was asked the following ques-

tion and gave the following response:

       Q. So just to be clear, you’re not denying that Pierce provided Tyler Fire
       Equipment with sales goals; correct?

       A. They provided us with sales goals, yes.

Tyler Dep. 41:3–6, ECF No. 120-5. At oral argument, Tyler argued that notwithstanding



                                        Page 13 of 15
this answer, Tyler never agreed to the sales goals. Pierce responded that Tyler never

objected to the sales goals, and that he had a chance to do so when he and McAlice met

on sales goals. Tyler Dep. 44:6–19. Pierce has shown that Tyler will be unable to prove

a breach of that portion of the dealer agreement.

      With respect to the rejection of potential buyers, the dealer agreement states:

      Any transfer or attempted transfer by Dealer without the prior written con-
      sent of Pierce of: any interest in, or right, privilege or obligation under this
      Agreement; or of the principal business assets of Dealer; or of the direct or
      indirect ownership or operating management of Dealer, except that consent
      to changes in indirect ownership or operating management shall not be un-
      reasonably withheld.

Dealership Agreement § 6.2(c)(i) attached as Exhibit 19 to Pierce Local Rule 56 State-

ment, Feb. 15, 2018, ECF No. 120. The clause concerning unreasonably withholding

consent applies to any “changes in indirect ownership or operating management.” Id. Ty-

ler does not allege that he was attempting only to change “indirect ownership or operating

management.” Thus, under New York law, “in the absence of explicit contractual lan-

guage stating that a party may not unreasonably withhold consent, parties may withhold

consent for any reason or no reason, and that no implied obligation to act in good faith

exists to limit that choice.” Teachers Ins. & Annuity Ass’n of Am. v. Wometco Enterprises,

Inc., 833 F. Supp. 344, 349 (S.D.N.Y. 1993). Thus, on this point, Pierce has also shown

entitlement to judgment.

                                     CONCLUSION
      The Court determines that no material factual disputes have been presented in the

parties’ papers, and that Pierce Manufacturing, Inc. and David McAlice have shown enti-

tlement to judgment. Accordingly, the Court grants the Pierce defendants’ motion for sum-

mary judgment, ECF No. 118, and directs the Clerk will enter judgment for Pierce



                                       Page 14 of 15
Manufacturing, Inc. and David McAlice. Further, the Court denies as moot ECF No. 126,

ECF No. 129, and ECF No. 130. The Clerk will not close the case, as other defendants

remain pending.

DATED: June 21, 2019
       Rochester, New York
                                             /s/ Charles J. Siragusa
                                             CHARLES J. SIRAGUSA
                                             United States District Judge




                                    Page 15 of 15
